         Case 4:19-cv-01070 Document 1 Filed on 03/22/19 in TXSD Page 1 of 4



                             UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

ALL AMERICAN FLEET SERVICES, INC.                 §
D/B/A GULF COAST FLEET                            §
TOWING/RON’S TOWING,                              §
      Plaintiff                                   §
                                                  §      Civil Action No. 4:19-cv-1070
vs.                                               §
                                                  §
WESTCHESTER SURPLUS LINES                         §
INSURANCE COMPANY,                                §
     Defendant                                    §



      DEFENDANT WESTCHESTER SURPLUS LINES INSURANCE COMPANY’S
                        NOTICE OF REMOVAL

         Defendant Westchester Surplus Lines Insurance Company (“Westchester”) gives notice of

removal of this Civil Action from the 127th Judicial District Court of Harris County, Texas to this

Court:

         1.     Westchester Surplus Lines Insurance Company was served with process on February

20, 2019, through the Commissioner of Insurance. Therefore, this Notice for Removal is timely filed

under 28 U.S.C. §1446(b) within 30 days after the receipt by Westchester of the first notice of the

Plaintiff’s Original Petition (“Petition”).

         2.     This action is one of a civil nature for damages caused by alleged wrongful acts of

Defendant in the investigation and payment of losses in Harris County, Texas under a policy of

insurance.

         3.     Plaintiff All American Fleet Services, Inc. d/b/a Gulf Coast Fleet Towing/Ron’s

Towing is a citizen of the State of Texas, having been incorporated in Texas with its principal place

of business located in Texas.
      Case 4:19-cv-01070 Document 1 Filed on 03/22/19 in TXSD Page 2 of 4



       4.      Defendant Westchester is a foreign citizen. It is a company organized under the laws

of the state of Georgia, with its principal place of business in Pennsylvania.

       5.      Defendant Westchester removes this case to federal court because complete diversity

of citizenship exists among the parties.

       6.      The matter seeks monetary relief over $100,000 but no more than $200,000, including

damages of any kind, penalties, costs, expenses, pre-judgment interest and attorney’s fees, giving rise

to original federal court jurisdiction pursuant to 28 U.S.C. §1332.

       7.      Venue is proper in this district under 28 U.S.C. §1441(a) because the state court

where the suit has been pending is located in this district.

       8.      The United States District Court has original jurisdiction under 28 U.S.C. §1332.

This action is removable under 28 U.S.C. §1441(a) and (b).

       9.      Defendant will promptly file a copy of this Notice of Removal with the clerk of the

state court where the suit has been pending.

       10.     Plaintiff did not demand a jury trial in the state court suit.

       11.     Pursuant to Local Rule 81, Defendant attaches the following along with an Index of

Documents being filed:

               a)      Plaintiff’s Original Petition;

               b)      Defendant Westchester Surplus Lines Insurance Company’s Answer
                       to Plaintiff’s Original Petition;

               c)      a copy of the Docket Sheet as printed from the Harris County District
                       Clerk's website;

               d)      Civil Cover Sheet;

               e)      List of Counsel of Record; and

               f)      Disclosure Statement under Rule 7.1(a).


                                                  2
      Case 4:19-cv-01070 Document 1 Filed on 03/22/19 in TXSD Page 3 of 4




       Defendant, Westchester Surplus Lines Insurance Company, requests that the above-described

action now pending in the 127th Judicial District Court of Harris County, Texas be removed to this

Honorable Court.

                                             Respectfully submitted,

                                             PREIS PLC

                                             By: /s/ Frank A. Piccolo
                                                    Frank A. Piccolo
                                                    SD No.: 30197
                                                    Texas Bar No.: 24031227
                                                    Email: fpiccolo@preisplc.com
                                                    24 Greenway Plaza, Suite 2050
                                                    Houston, Texas 77046
                                                    Telephone: (713) 355-6062
                                                    Facsimile: (713) 572-9129

                                                    ATTORNEY-IN-CHARGE

OF COUNSEL:

Caroline T. Webb
SD No.: 613260
Texas Bar No.: 24051497
E-mail: cwebb@preisplc.com
Alasdair A. Roberts
SD No.: 1197204
Texas Bar No.: 24068541
E-mail: aroberts@preisplc.com
24 Greenway Plaza, Suite 2050
Houston, Texas 77046
Telephone: (713) 355-6062
Facsimile: (713) 572-9129

COUNSEL FOR DEFENDANT
WESTCHESTER SURPLUS LINES
INSURANCE COMPANY




                                                3
      Case 4:19-cv-01070 Document 1 Filed on 03/22/19 in TXSD Page 4 of 4



                              CERTIFICATE OF SERVICE

      I hereby certify that a copy of the foregoing was served on all counsel of record in this

proceeding in accordance with the FEDERAL RULES OF CIVIL PROCEDURE on this the 22nd day of

March 2019.



                                             /s/ Frank A. Piccolo
                                           Frank A. Piccolo




                                              4
